ORDER
This matter is before this Court on defendant’s Notice of Appeal based on a Constitutional Question, seeking review of the Court of Appeals’ opinion dismissing defendant’s appeal and denying defendant’s petition for writ of certiorari filed before that court. The State’s Motion to Dismiss Appeal is ALLOWED. This Court on its own motion, however, vacates the denial of defendant’s petition writ of certiorari at the Court of Appeals and remands this case to the Court of Appeals with directions to allow defendant’s petition for writ of certiorari as filed before that court.
By Order of this Court, this 9th day of June, 2016.
s/Ervin. J.
For the Court
WITNESS my hand and the seal of the Supreme Court of North Carolina, this the 10th day of June, 2016.
J. BRYAN BOYD Clerk, Supreme Court of North Carolina
s/M.C. Hackney Assistant Clerk, Supreme Court of North Carolina